EXHIBIT 10.60

EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of March 25, 2013 by and
between COOK INLET ENERGY, LLC, an Alaska limited liability company (the
“Company”), a wholly-owned subsidiary of Miller Energy Resources, Inc. (“Miller”
or the “Parent,” which is not a party to this Agreement), and Conrad Perry
(“Executive”).


Whereas, the Company has need of an experienced drilling manager for its
operations;


Whereas, Executive has over thirty-five years of experience in oil and gas
drilling; and


Whereas, the Company wishes to enter into this Agreement in order to secure
Executive’s employment for the term herein stated.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
representations contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


1.    Employment Period.
 
    The Company hereby employs Executive, and Executive agrees to serve the
Company under the terms of this Agreement, for a term of three (3) year (the
“Initial Term”), subject to earlier termination as provided herein, beginning on
March 25, 2013 (the “Commencement Date”), which is expected to be Executive’s
first day on the job. On the third anniversary of the Commencement Date and each
successive one-year anniversary thereafter, the term of this Agreement shall
automatically be extended for an additional period of one (1) year; provided,
however, that either party hereto may elect not to extend this Agreement by
giving written notice to the other party at least sixty (60) days prior to any
such anniversary date. The Initial Term and any renewal periods thereafter,
until the termination of Executive’s employment hereunder, shall be the “Term”
or “Employment Term.”


2.    Duties and Status.
 
The Company hereby engages Executive as its Vice President and Drilling Manager
on the terms and conditions set forth in this Agreement. During the Employment
Period, Executive shall report directly to the Company’s Chief Executive Officer
(“CEO”). Executive shall exercise such authority, perform such executive duties
and functions and discharge such executive responsibilities as are reasonably
associated with Executive’s position, consistent with the responsibilities
assigned to drilling managers and to officers of companies comparable to the
Company, commensurate with the authority vested in Executive pursuant to this
Agreement and consistent with the Articles of Organization and Operating
Agreement of the Company. Without limiting the generality of the foregoing,
Executive shall undertake his duties in a manner consistent with the best
interests of the Company and shall perform his duties to the best of his ability
and in a diligent and proper manner. Executive shall perform all duties,
services and responsibilities in accordance with the guidelines, policies and
procedures established by the Company and its Parent, from time to time.
Executive further agrees to devote his entire business time, attention, full
skill and best efforts to the interests and business of the Company.
Notwithstanding the foregoing or any other provision of this Agreement, it shall
not be a breach or violation of this Agreement for the Executive to (i) serve on
corporate (subject to approval of the CEO and the Chief Executive Officer of the
Parent), civic or charitable boards or committees (ii) deliver lectures, fulfill
speaking engagements or teach at educational institutions and (iii) to complete
work on his existing consulting projects which Executive is finalizing as of the
Commencement Date, provided that, (A) the completion of such projects shall not
substantially interfere with or create a conflict of interest with respect to
Executive’s obligations and duties to the Company created by this Agreement and
(B) unless the CEO of the Company otherwise agrees, that such projects are
completed no later than April 30, 2013.


3.    Compensation; Benefits and Expenses.


(a)  Salary. The Company shall pay to Executive, as compensation for the
performance of his duties and obligations under this Agreement, a base salary at
the rate of $350,000 per annum during the Employment Period, payable in
accordance with the normal payroll practices of the Company for its executive
officers. Executive’s base salary shall be subject to review each calendar year
by the Compensation Committee of the Board of Directors of Miller in their sole
discretion but shall not be reduced during the term of this Agreement.


(b)    Restricted Stock Grant. At the Commencement Date, Executive shall be
granted by the Parent a restricted stock grant of 75,000 shares of the Parent’s
common stock, vesting in three equal installments over two years, and otherwise
in accordance with the employee stock option plans of the Parent. The first
installment shall vest on the Commencement

1

--------------------------------------------------------------------------------



Date, and the remaining two installments shall vest on the first anniversary of
the Commencement Date, and the second anniversary of the Commencement Date,
respectively. Notwithstanding any contrary provisions in the applicable stock
option plan, in the event of a Change in Control (as hereinafter defined), or
Executive’s death, all shares shall become immediately vested and exercisable.
For purposes hereof, a “Change in Control” means a change in control of the
Company or Parent (a) as set forth in Section 280G of the Internal Revenue Code,
or (b) of a nature that would be required to be reported in response to Item
5.01 of the current report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”); provided that, without limitation, such a change in control
shall be deemed to have occurred at such time as: any individual or entity (or
group thereof), other than Executive, is or becomes the beneficial owner of
securities of the Company or Parent representing greater than 50% of the
combined voting power of the Company’s or Parent’s then outstanding voting
securities. All such shares issued under this paragraph shall be issued on the
terms set forth in this Agreement and otherwise subject to the terms of the
duly-adopted employee stock option plans of the Parent.


(c)    Year-End Stock Bonus. In addition to the grant set forth above, on the
one-year anniversary of the Commencement Date, Executive shall be granted an
additional 30,000 shares of the Parent’s common stock (the “Bonus Stock”) by the
Parent, which shall vest immediately on the date of that grant. All such Bonus
Stock shall be issued on the terms set forth in this Agreement and otherwise
subject to the terms of the duly-adopted employee stock option plans of the
Parent.


(d)     Other Incentives. Executive shall be eligible to receive an annual bonus
and/or additional stock or stock option grants based upon the Company’s and/or
the Parent’s achievement of budgetary and other objectives set by the
Compensation Committee of the Board of Directors of Miller during or before the
first quarter of Miller’s fiscal year and mutually agreed upon by Executive and
the Parent.


(e)     Withholding of Taxes. All payments required to be made by the Company to
Executive under this Agreement shall be subject to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation.


Executive agrees, with respect to the granting of vested shares under Sections
3(b) and 3(c) or any other awards granted from time to time under Section 3(d)
(a “Stock Award”) to allow the Company to offset from amounts owed to the
Executive the amounts of withholding taxes dues on any such Stock Award that may
vest on the Commencement Date or from time to time, and if there are
insufficient amounts then owing to the Executive on such vesting date to forward
to the Company on the relevant vesting date the amounts of any withholding tax
required in connection with the related Stock Award. Notwithstanding anything to
the contrary in this Agreement, in the event any Stock Award shall vest on any
date on which the Company has not received sufficient funds to satisfy
withholding tax obligations, the vesting date of that award shall be delayed
until such time as the Company shall have received those funds, whether from
deducting them from amounts otherwise payable to the Executive, form payments by
the Executive to the Company, or a combination thereof.


(f)  Vacation and Sick Leave. Executive shall be entitled to vacation time for
each calendar year and such paid sick leave as is in accordance with the normal
Company policies and practices in effect from time to time for senior executives
but in no event less than five (5) weeks of vacation and ten (10) days of paid
sick leave; provided, however, that unless otherwise approved in writing by the
Chief Executive Officer of the Company, no more than two weeks of such vacation
time may be used consecutively, and provided, further, that any accrued but
unused vacation time and paid sick leave remaining at the end of the second
calendar year shall be forfeited unless otherwise agreed to in writing by the
Company and Executive.
 
(g)  Other Benefits. During the Employment Period, Executive shall be entitled
to participate in the employee benefit plans, programs and arrangements of the
Company in effect during the Employment Period which are or may become from time
to time generally available to senior executives of the Company (including,
without limitation, 401(k), if available, group medical insurance plans), life
insurance, and short and long-term disability plans, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans,
programs and arrangements. However, nothing herein shall be construed as
limiting the Company’s right to alter, amend or terminate any employee benefit
plan it currently has in effect.


(h)     Expenses. In addition to any amounts payable to Executive pursuant to
this Section 3, the Company shall reimburse Executive, upon production of
accounts, receipts and vouchers or other reasonable evidence of payment by
Executive, all in accordance with the Company’s regular procedures in effect
from time to time, all reasonable and ordinary expenses as shall have been
incurred by him in the performance of his duties hereunder or other expenses
agreed upon in writing by the Company and Executive.


4.    Termination of Employment.

2

--------------------------------------------------------------------------------



 
The Company has the right to terminate the Executive’s employment pursuant to
the conditions set forth below.


(a)  Termination for Cause. Executive’s employment hereunder may be terminated
at any time for Cause. For purposes of this Agreement, Cause shall mean:
 
(i)Executive’s commission of (A) any intentional act of fraud, embezzlement,
theft or any other material violation of criminal law, (B) any breach of a
fiduciary duty owed to the Company, its Affiliates or their respective
directors, shareholders, officers, and employees, (C) any intentional or grossly
negligent act which damages the Company’s assets, (D) intentional engagement in
any competitive activity which would constitute a breach of the Executive’s duty
of loyalty or his obligations under this Agreement, (E) any other willful or
grossly negligent conduct (or any willful or grossly negligent failure to act)
by the Executive that is demonstrably and materially injurious to the Company,
monetarily or otherwise, any act of dishonesty, fraud or misrepresentation in
connection with the performance of the Executive’s duties, services or
obligations hereunder, or (F) any violation of the Parent’s Code of Conduct
applicable to its employees;


(ii)    Executive’s commission of any other act of moral turpitude injurious to
the Company or its Parent, which the Board of Directors of Miller (“Board”) in
their reasonable discretion determines has or may be reasonably expected to have
a material detrimental impact on the Company’s or its Parent’s business or
operations or would prevent Executive from effectively performing his duties
under this Agreement;


(iii)    a willful breach by Executive of any obligations or covenants contained
in this Agreement as determined by the Board in their reasonable discretion; and


(iv)    a failure by Executive to discharge his duties, responsibilities and
obligations under this Agreement, or a failure to follow the directives of the
Miller CEO, as determined by the Board in their reasonable discretion.


(b)  Termination Upon Death or Disability. The Employment Period may, at the
discretion of the Board, be terminated upon the death or Disability (as defined
below) of Executive. "Disability" shall mean that as a result of physical or
mental illness, injury, infirmity or other incapacity as determined by a
physician selected by the Board, Executive is not able to substantially perform
his duties and responsibilities to the Company for a period of one hundred
twenty (120) consecutive days or an aggregate period of more than one hundred
and eighty (180) days in any twelve (12) month period, or if Executive has a
guardian of the person or estate appointed by a court of competent jurisdiction.
Termination due to disability shall be deemed to have occurred upon the first
day of the month following the determination of disability as defined in the
preceding sentence.


(c)     Termination by the Company other than for Cause. The foregoing
notwithstanding, the Company may terminate the Executive's employment for
whatever reason it deems appropriate; provided, however, that in the event such
termination is not based on Cause, as provided in Section 4(a) above, the
Company may terminate this Agreement upon giving sixty (60) days' prior written
notice. For the avoidance of doubt, in connection with any termination without
Cause, the Company would make the payment required in Section 5(a) below. During
such sixty (60) day period, the Executive shall continue to perform the
Executive's duties pursuant to this Agreement, and the Company shall continue to
compensate the Executive in accordance with this Agreement.


(d)    Termination upon a Change in Control. The Employment Period may be
terminated upon a Change in Control.


(e)    Termination by Executive. The Employment Period may be terminated by the
Executive upon ninety (90) days’ notice to the Company.
 
5.    Consequences of Termination.


(a)  Termination. In the event of termination of Executive’s employment at any
time (i) by the Company for Cause, (ii) by either party as a result of a
non-renewal in accordance with Section 1 hereof or a Termination by Executive
under Section 4(e) above, or (iii) as a result of death or Disability, Executive
shall be entitled only to receive base salary accrued but not paid through the
date of termination (plus payment for any accrued, but unused vacation days),
and the Company shall have no further obligations to Executive. In all other
cases of termination (including, without limitation, termination without Cause
under Section 4(c) above), the Executive shall be entitled to receive the
compensation that would have become due to the Executive on

3

--------------------------------------------------------------------------------



or prior to the end of the then current Employment Term, reduced to present
value, as set forth in Section 280G of the Internal Revenue Code.
  
(b)  No Other Obligations. Except for the obligations of the Company provided by
this Agreement and by operation of applicable law, the Company shall have no
further obligations to Executive upon his termination of employment.


6.     Compliance with IRC Section 409A.


(a)The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code and the regulations and
guidance promulgated thereunder (collectively “Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If Executive notifies the Company (with reasonable
specificity as to the reason therefor) that Executive believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Executive to incur any additional tax or
interest under Section 409A and the Company concurs with such belief or the
Company (without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with Executive, reform such
provision to attempt to comply with Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit/burden to Executive and the Company of the applicable provision without
violating the provisions of Section 409A.


(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation of service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
with regard to any payment or the provision of any benefit that is specified as
subject to this Section or that is otherwise considered deferred compensation
under Section 409A payable on account of a “separation from service,” and that
is not exempt from Section 409A as involuntary separation pay or a short-term
deferral (or otherwise), such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of Executive, and (ii)
the date of Executive’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 6(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.


(c)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.


(d)Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.


7.    Indemnity.


The Company shall, during Executive’s employment with the Company and
thereafter, indemnify Executive to the fullest extent permitted by law and by
its Articles of Organization and Operating Agreement and shall assure that
Executive is covered by the Company’s insurance policies that protect employees
as in effect from time to time. Such insurance policies shall be with providers,
and provide for coverage in amounts, customary and reasonable within the
industry in which the Company operates.


8.    Restrictive Covenants.
 
(a)  Proprietary and Confidential Information.
 

4

--------------------------------------------------------------------------------



(i)Executive agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the business,
operations or financial affairs of the Parent, the Company or any of their
Affiliates (as defined below) is and shall be the exclusive property of the
Parent, Company or any Affiliates. Such information and know-how shall include,
but not be limited to, inventions, products, processes, methods, techniques,
formulas, compositions, compounds, projects, developments, plans, research data,
clinical data, financial data, personnel data, computer programs, customer and
supplier lists, client lists, business plans, operational methods, pricing
policies, marketing plans, sales plans, identity of suppliers or vendors,
trading positions, sales, profits or other financial or business information, in
each case of or relating to the business of the Company or any Affiliates
(collectively, “Proprietary Information”). Except in connection with, and on a
basis consistent with, the performance of his duties hereunder, Executive shall
not disclose any Proprietary Information to others outside the Parent, Company
or any Affiliates or use the same for any unauthorized purposes without written
approval by the Board, either during or at any time after the Employment Period.


(ii)EXECUTIVE acknowledges and agrees that, SAVE AS DIRECTED BY THE COMPANY OR
MILLER, ALL Confidential Information IS TO BE HELD BY RECIPIENT IN STRICTEST
CONFIDENCE AND MAY NOT and Shall not BE DISCLOSED TO ANY PERSON OUTSIDE OF THE
COMPANY, EXCEPT TO ANY REQUIRED PERSONNEL OF RECIPIENT. ALL SUCH CONFIDENTIAL
information SHALL BE USED BY RECIPIENT AND ANY REQUIRED PERSONNEL SOLELY FOR THE
EVALUATION OF THE PROPOSED RELATIONSHIP BETWEEN RECIPIENT AND MILLER AND NOT FOR
NY OTHER PURPOSE. For purposes hereof, “Confidential Information” means any
Proprietary Information, sensitive and confidential business, financial and
legal information including, but not limited to, the Company’s business or
drilling plans, developments or proposals, financial information, information
related to the assets or liabilities of the Company (including, but not limited
to, new developments with respect to wells being drilled, reserve reports and
valuations of assets or liabilities), the proposed terms of securities offerings
or other business deals, litigation and legal strategies or documents, computer
programs, compilations of information, records, information on matters related
to current and threatened litigation, data files, customer and supplier lists,
compensation plans and formulae, trade secrets, methods of doing business and
other confidential information related to the Company. For the avoidance of
doubt, “Confidential Information,” as used in this Agreement, (i) shall include,
without limitation, all material non-public information regarding Miller and the
Company generally, the revelation of which is restricted under applicable
federal and state securities laws and (ii) shall not include any information
that is publicly available (except where such information was made publicly
available through its disclosure by the Executive). It shall not be required
that any information be marked as “confidential” or otherwise separately
identified as confidential in order for it to constitute “Confidential
Information” for purposes hereof.


(iii)Executive agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, customer
lists, customer solicitations or other written, photographic, or other tangible
material containing Confidential Information, whether created by Executive or
others, which shall come into his custody or possession, shall be and are the
exclusive property of the Parent, Company or any Affiliates to be used by
Executive only in the performance of his duties for the Company.
 
(iv)  Executive agrees that his obligation not to disclose or use information,
know-how and records of the types set forth in paragraphs (i), (ii) and (iii)
above, also extends to such types of information, know-how, records and tangible
property of customers of the Parent, Company or any Affiliates or suppliers to
the Parent, Company or any Affiliates or other third parties who may have
disclosed or entrusted the same to the Parent, Company or any Affiliates or to
Executive in the course of the Company’s business.
 
(v)  Notwithstanding the foregoing, Confidential Information shall not include
information which (A) is or becomes generally available or known to the public,
other than as a result of any disclosure by Executive in violation hereof; or
(B) is or becomes available to Executive on a non-confidential basis from any
source other than the Parent, Company or their Affiliates, other than any such
source that is prohibited by a legal, contractual, or fiduciary obligation to
the Company from disclosing such information.
 
(vi)  In the event that Executive is requested pursuant to, or becomes compelled
by, any applicable law, regulation, or legal process to disclose any
Confidential Information, Executive shall provide the Parent and Company with
prompt written notice thereof so that the Parent or Company may seek a
protective order or other appropriate remedy or, in the Parent’s sole and
absolute discretion, waive compliance with the terms hereof. In the event that
no such protective order or other remedy is obtained, or the Parent waives
compliance with the

5

--------------------------------------------------------------------------------



terms hereof, Executive shall furnish only that portion of such Confidential
Information which Executive is advised by counsel in writing is legally
required. Executive will cooperate with the Parent, at the Parent’s sole cost
and expense, in its efforts to obtain reliable assurance that confidential
treatment will be accorded such Confidential Information.
 
(b)  Developments.
 
(i)  Executive shall make full and prompt disclosure to the Parent of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by Executive or under his direction or jointly
with others during the Employment Period, whether or not during normal working
hours or on the premises of the Parent, Company or any Affiliates (collectively,
“Developments”), other than such Developments which do not reasonably arise from
or relate to the duties, services or obligations of the Executive to the Company
hereunder (the “Excluded Developments”). Promptly upon request of the Executive,
the Company agrees to issue a written release of any and all Excluded
Developments and to seek the same from Parent. Materials in the possession of
the Company shall be deemed adequately disclosed for purposes of this Agreement,
without further action by the Executive, including materials included in the
Company’s files or recorded on the Company’s computers.
 
(ii)  Executive agrees to assign and does hereby assign to the Company (or any
entity designated by the Company) all of his right, title and interest in and to
all Developments (other than any Excluded Developments) and all related patents,
patent applications, copyrights, copyright applications, trademark and trademark
applications.
 
(iii)  Executive agrees to cooperate fully with the Parent, Company or any
Affiliates, both during and after the Employment Period, with respect to the
procurement, maintenance and enforcement of copyrights and patents (both in the
United States and foreign countries) relating to Developments (other than
Excluded Developments). Executive shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignment of priority rights, and powers of attorney, which
the Parent, Company or any Affiliates may deem necessary or desirable in order
to protect their rights and interests in any Development in which the Company
has an interest.
 
(c)  Other Agreements. Executive represents that his performance of all the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement (i) to keep in confidence proprietary information,
knowledge or data acquired by him in confidence or in trust prior to his
employment with the Company, (ii) to refrain from competing, directly or
indirectly, with the business of his previous employer or any other party, and
(iii) to refrain from soliciting the employment of any employees of any previous
employer or any other party.
 
(d)  Non-Solicitation. During any period of Executive’s employment hereunder and
for a period of one (1) year thereafter, Executive shall not, without the
written consent of the Parent: (i) solicit any employee of the Parent, Company
or any Affiliates to terminate his or her employment, or (ii) solicit any
customers, partners, resellers, vendors or suppliers of the Parent, Company or
any Affiliate on behalf of any individual or entity other than the Parent,
Company or its Affiliates. The foregoing shall not prohibit the Executive from
seeking employment with or soliciting work for the Executive from any of the
foregoing.
 
(e)  Enforcement. The Executive acknowledges and agrees that the Parent’s and
Company's remedies at law for a breach or threatened breach of any of the
provisions of Section 8(a) or (b) herein would be inadequate and a breach
thereof will cause irreparable harm to the Parent and Company. In recognition of
this fact, in the event of a breach by the Executive of any of the provisions of
Section 8(a) or (b), the Executive agrees that, in addition to any remedy at law
available to the Parent or Company, including, but not limited to monetary
damages, all rights of the Executive to payment or otherwise under this
Agreement and all amounts then or thereafter due to the Executive from the
Company under this Agreement may be terminated and the Parent or Company,
without posting any bond, shall be entitled to obtain, and the Executive agrees
not to oppose the Parent’s or Company's request for equitable relief in the form
of specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available to the
Parent or Company.


The Executive acknowledges that the granting of a temporary injunction,
temporary restraining order or permanent injunction merely prohibiting the use
of Confidential Information would not be an adequate remedy upon breach or
threatened breach of Section 8(a) or (b) and consequently agrees, upon proof of
any such breach, to the granting of injunctive relief prohibiting any form of
competition with the Parent or Company. Nothing herein contained shall be
construed as prohibiting the Parent or Company from pursuing any other remedies
available to it for such breach or threatened breach.
 

6

--------------------------------------------------------------------------------



(f)  Affiliates. For purposes of this Agreement, “Affiliate” shall mean any
individual or entity that directly or indirectly, through one or more
intermediaries, controls, are controlled by or are under common control with the
Parent or Company. For purposes of this definition, “control” means the power to
direct the management and policies of another, whether through the ownership of
voting securities, by contract or otherwise.


9.    Notices.
 
Any notice or other communication required or permitted to be given to any party
hereunder shall be in writing and shall be given to such party at such party’s
address set forth below or such other address as such party may hereafter
specify by notice in writing to the other party. Any such notice or other
communication shall be addressed as aforesaid and given by (a) certified mail,
return receipt requested, with first class postage prepaid, (b) hand delivery,
or (c) reputable overnight courier. Any notice or other communication will be
deemed to have been duly given (i) on the fifth day after mailing, provided
receipt of delivery is confirmed, if mailed by certified mail, return receipt
requested, with first class postage prepaid, (ii) on the date of service if
served personally or (iii) on the business day after delivery to an overnight
courier service, provided receipt of delivery has been confirmed:


If to the Parent or Company, to:


Cook Inlet Energy, LLC
c/o Miller Energy Resources, Inc.
9721 Cogdill Road, Suite 302
Knoxville, TN 37932
Attention: Scott M. Boruff, Chief Executive Officer
With a copy to: Kurt C. Yost, SVP and General Counsel


If to Executive, as follows:


[home address]


10.    Non-Assignment; Successors.
 
Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party,
provided that, the Company may assign its rights hereunder to any Affiliate or
successor entity.


11.    Entire Agreement.
 
This Agreement constitutes the entire agreement by the Company and Executive
with respect to the subject matter hereof and supersedes any and all prior
agreements or understandings between Executive and the Company with respect to
the subject matter hereof, whether written or oral.


12.    Amendment and Waiver.


Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), only by the written consent of both parties hereto and with the
written consent of the chief executive officer of the Parent. Any agreement on
the part of a party to any extension or waiver shall only be valid if set forth
in an instrument in writing signed on behalf of such party. Any such waiver or
extension shall not operate as waiver or extension of any other subsequent
condition or obligation.


13.    Unenforceability, Severability.
 
Each provision in this Agreement is a separate agreement. If any provision of
this Agreement is found to be void or unenforceable by a court of competent
jurisdiction, the remaining provisions of this Agreement shall nevertheless be
binding upon the parties with the same force and effect as though the
unenforceable part had been severed and deleted.


    





7

--------------------------------------------------------------------------------



14.    Specific Performance.
 
The parties hereto agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity.


15.    Governing Law.
 
This Agreement shall be construed, interpreted and enforced in accordance with,
and shall be governed by, the laws of the State of Alaska applicable to
contracts made and to be performed wholly therein without giving effect to
principles of conflicts or choice of laws thereof.


16.    Jurisdiction.
 
Each of the parties hereto hereby irrevocably consents and submits to the
exclusive jurisdiction of the state and federal courts located in Anchorage,
Alaska in connection with any proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby and waives any objection to
venue in Anchorage, Alaska. In addition, each of the parties hereto hereby
waives trial by jury in connection with any claim or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.


17.    Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument. Signatures to this agreement may be transmitted via
facsimile or other means of electronic transmission, and when so sent shall be
treated as originals.


18.    Third-Party Beneficiaries.


Other than the Parent, which is expressly made a third-party beneficiary of the
terms of this Agreement, no person or entity shall be deemed to be a third-party
beneficiary hereof.


19.     Advice of Counsel.
Each party acknowledges that, in executing this Agreement, such party has had
the opportunity to seek the advice of independent legal counsel, and has read
and understood all of the terms and provisions of this Agreement. This Agreement
shall not be construed against any Party by reason of the drafting of
preparation thereof.
[SIGNATURES ON FOLLOWING PAGE]





8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.


COOK INLET ENERGY, LLC
 
EXECUTIVE
 
 
 
 
 
 
 
By:
/s/ DAVID M. HALL
 
 
/s/ CONRAD PERRY
 
 
David M. Hall
 
 
Conrad Perry, Individually
 
 
Its: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CONSENTED TO:
 
 
 
 
 
 
 
 
 
 
MILLER ENERGY RESOURCES, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ SCOTT M. BORUFF
 
 
 
 
 
Scott M. Boruff
 
 
 
 
 
Its: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 




9